Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 7, 2022 in response to the previous Final Office Action (12/07/2021) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. 
Applicant submits that Zhao in view of Ouyang fails to disclose the feature “"both the first pixel and the second pixel are full-pixel dual-core focusing pixels, and each of the first pixel and the second pixel comprises four full-pixel dual-core focusing sub-pixels", as presented in the instant application, because (1) the pixel array of Zhao is contrary with the teaching of Ouyang because the dual-core focusing pixels cannot be replaced by IR component (see Remarks p. 8); (2) Ouyang teaches a different number of full-pixel dual-core focusing sub-pixels than the instant application (see Remarks p. 9); and (3) the white filter units in Ouyang cannot be considered dual-core focusing pixel (see Remarks p. 9).
Examiner respectfully disagrees.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding argument (1), Ouyang teaches the preset subpixel being a Gb/W or B/W pixel, i.e. being covered with a filter passing white light receives R, G, B and IR light because the white filter has a transmission window from the red into the infrared range (fig. 3; ¶32) and Ouyang also teaches that each of the pixels are dual-core focusing pixels (¶26, 28, 26, 28). Zhao also teaches the use of IR pixels in the RGB pixel array. Thus, Zhao and Ouyang teach the use of RGB pixels arrays that include IR filters.
Regarding argument (2), Ouyang teaches a first 4x4 pixel formed of subpixels in the second and third row and first and second column: Gb,B,R,Gr and a second 4x4 pixel formed of subpixels in the second and third row and third and fourth column: Gb/W, B/W, R, Gr (see fig. 3). Thus, Ouyang teaches 8 full-pixel dual-core focusing sub-pixels.
Regarding argument (3), Ouyang teaches the preset subpixel being a Gb/W or B/W pixel, i.e. being covered with a filter passing white light receives R, G, B and IR light because the white filter has a transmission window from the red into the infrared range (fig. 3; ¶32) and that each of the pixels are dual-core focusing pixels (¶26, 28, 26, 28).
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698